Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the present invention pertains to a thermal energy network that specifically requires at least one energy unit, a primary circuit loop consisting of an upstream outflow line and a downstream return line, a primary pump, at least two thermal loads, a user circuit loop, a first working fluid line, a second working fluid line, a third working fluid line, and a switchable valve system. It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above network used in combination with the third working fluid line comprising a return pump configured to return working fluid to the upstream outflow line through the third working fluid line, wherein the first working fluid line of the second thermal load is connected to the primary circuit loop at a location downstream of the third working fluid line of the first thermal load, and wherein the second working fluid line of the second thermal load is connected to the primary circuit loop at a location upstream of the second working fluid line of the first thermal load.
Regarding claim 21, the present invention pertains to a method of providing thermal energy to a plurality of thermal loads that specifically requires providing an energy unit, a primary circuit loop for working fluid consisting of an upstream outflow line and a downstream return line, pumping the working fluid around the primary circuit loop, providing in each of at least two thermal loads a respective user circuit loop, a first working fluid line, a second working fluid line, a third working fluid line, selectively connecting the user circuit loop to the primary .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PHILLIP DECKER/Examiner, Art Unit 3762       

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762